DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed November 15, 2022, claims 1, 2, and 4 were amended and claims 3 and 5 were cancelled.
The amendments to the claims overcome the rejections under 35 U.S.C. 112(b). The rejections are withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103 rejections of the claims over Sawai in view of Uchimura have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2020/0217457 to Sawai (hereinafter, “Sawai”) in view of WO 2020/264585 to Kovalesky et al. (hereinafter, “Kovalesky”).
Regarding claim 1, Sawai discloses a high-pressure tank (container 10, Fig. 1) for storing a gas, comprising: a liner (liner 12, Fig. 1) having a cylindrical opening (see annotated Fig. 1 below); a reinforcing layer (reinforcement layer 14, Fig. 1) covering the liner (Fig. 1; para. [0024]); a cylindrical member (annotated Fig. 1) including an external thread portion (annotated Fig. 1) on an outer periphery thereof (annotated Fig. 1) and externally fixed to a portion of the reinforcing layer covering the liner adjacent to the cylindrical opening (annotated Fig. 1); a lid-like member (annotated Fig. 1) including an inserted portion (annotated Fig. 1) to be inserted into the opening so as to close the opening (see Fig. 1), an abutting surface (annotated Fig. 1) configured to abut on an end face of the opening (annotated Fig. 1), and an internal thread portion (annotated Fig. 1) on an inner periphery of the lid-like member (internal thread portion is on an inner periphery of the lid-like member, see Fig. 1) to be screwed into the external thread portion of the cylindrical member (Fig. 1).

    PNG
    media_image1.png
    549
    697
    media_image1.png
    Greyscale

Sawai Annotated Figure 1
Sawai does not disclose a communicating path that allows a space formed adjacent to the abutting surface of the lid-like member to communicate with an outside of the high-pressure tank, wherein the communicating path includes a recessed groove provided on the abutting surface of the lid-like member or an end face of the cylindrical member that faces the abutting surface, and the recessed groove extends in a direction orthogonal to an axial direction of the high-pressure tank.
Kovalesky teaches a high-pressure tank for storing a gas comprising a liner (liner 14, Fig. 1) having a cylindrical opening, a reinforcing layer (shell 18, Fig. 1), and a lid-like member (boss 16 and valve, Fig. 1, para. [003]) inserted into the opening (Fig. 1). Kovalesky teaches that the lid-like member has an abutting surface (shoulder 200, Fig. 1) configured to abut an end face of the opening of the liner (see Fig. 1; annotated Fig. 9 below). Kovalesky teaches a communicating path (path formed by vent groove 248, Fig. 9) adjacent to the abutting surface that that communicates with an outside of the tank (gas vents to atmosphere via vent grooves 248, para. [065]). Kovalesky teaches that the communicating path includes a recessed groove (see annotated Fig. 9) on the abutting surface (shoulder 200) and extends in a direction orthogonal to an axial direction of the tank (vent groove 248 on shoulder 200 extends radially outward from a center, which is orthogonal to axial direction defined by axis 32, see Fig. 9). Kovalesky teaches that the communicating path and recessed groove (vent grooves 248) permit hydrogen gas venting from between the liner and the reinforcing layer to vent to atmosphere, which prevents a collapse of the liner (para. [065]).

    PNG
    media_image2.png
    545
    835
    media_image2.png
    Greyscale

Kovalesky Annotated Figure 9
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the high-pressure tank of Sawai to have a communicating path that allows a space formed adjacent the abutting surface to communicate with an outside of the high-pressure tank, the communicating path including a recessed groove provided on the abutting surface and extending in a direction orthogonal to an axial direction of the tank from a center of the lid-like member toward the internal thread portion, as taught by Kovalesky, for the purpose of permitting hydrogen gas between the liner and the reinforcing layer to vent to atmosphere and prevent a collapse of the liner, as recognized by Kovalesky (para. [065]).
Regarding claim 2, Sawai as modified by Kovalesky already includes the recessed groove (Kovalesky, groove 248) is provided on the abutting surface of the lid-like member (groove 248 of Kovalesky on abutting surface of Kawai), and extends from a center of the lid-like member toward the internal thread portion (adding the radially extending groove 248 of Kovalesky to the abutting surface of Kawai would result in the groove extending radially from a center toward the internal thread portion of Kawai).
 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Sawai as modified by Kovalesky discloses the high-pressure tank of claim 1 (see rejection above), but does not disclose the recessed groove is provided on the end face of the cylindrical member that faces the abutting surface and extends from the reinforcing layer toward the external thread portion.
U.S. Pub. 2018/0163927 to Kanezaki discloses a high-pressure tank having a cylindrical member with a recessed groove (groove 60) on an end face of a cylindrical member (collar 52), and the recessed groove extends in a direction orthogonal to an axial direction of the high-pressure tank (see Figs. 1, 3). However, the recessed groove of Kanezaki it not part of a communicating path that allows a space formed adjacent to the abutting surface of the lid-like member to communicate with an outside of the high-pressure tank as claimed.
U.S. Pub. 2018/0266632 to Ogiwara et al. discloses a high-pressure tank having a cylindrical member with a lid-like member (member 60) and a cylindrical member (cylindrical part of cap 16), and a communicating path allows a space formed adjacent to the abutting surface of the lid-like member to communicate with an outside of the high-pressure tank (see Fig. 2). However, Ogiwara does not disclose the communicating path comprising a recessed groove provided on the end face of the cylindrical member and extending from the reinforcing layer toward an external thread portion as claimed.
It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawai, Kovalesky, Kanezaki, and/or Ogiwara to have such an arrangement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2019/0248229 to Pelger et al. discloses a pressure vessel having a liner, a reinforcing layer, and a lid-like member, wherein a communicating path is formed via a groove in a cylindrical member in a direction orthogonal to the tank longitudinal axis (see Fig. 3).
U.S. Pub. 2014/0103051 to Kanezaki et al. discloses a pressure vessel having a liner, a reinforcing layer, and a lid-like member, wherein a communicating path is formed via a groove in a cylindrical member in a direction orthogonal to the tank longitudinal axis (gas passage holes 6a1, vent hole 34a, or vent hole 44a).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA E. PARKER/Examiner, Art Unit 3733                   

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733